Citation Nr: 0502579	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease, claimed as 
due to in-service exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Merchant Marines 
during various periods of oceangoing service between April 
1943 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 2004, the veteran requested a Board hearing 
sitting at the RO.  In April 2004, however, he withdrew his 
hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also includes new notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  Hence, for 
substantial compliance with Pelegrini, the veteran must 
receive the VCAA content-complying notice.  Notice consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim;  (2) inform the claimant about the 
information and evidence that VA will seek to provide;  (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and  (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim, or something to the effect that 
the veteran should "give us everything you've got pertaining 
to your claim."  Id. at 121.  

In the case at hand, the veteran's substantially complete 
application of entitlement to service connection for a 
respiratory disorder, to include chronic obstructive 
pulmonary disease (COPD), due to in-service exposure to 
asbestos, was received in October 2000.  The initial 
determination was made in July 2001.  In September 2002, VA 
sent the veteran a letter pertaining VA's duty to assist; 
however, the regulations noted in the letter pertained to 
what evidence is needed to establish individual 
unemployability.  There is nothing in the letter pertaining 
to what evidence is needed to establish entitlement to 
service connection for a respiratory disorder, claimed as 
secondary to in-service exposure to asbestos.  The September 
2002 letter also fails to advise him of the development 
actions required by the statute, that is, VA failed to inform 
the veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide, nor did the letter make 
reference any documents currently in the file or whether the 
documents in the file satisfy the information and evidence 
necessary to substantiate the claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A statement of the 
case was issued in March 2004, contains the pertinent 
provisions of the VCAA; however, there has not been 
substantial compliance with Pelegrini in that the appellant 
has not received the VCAA content-complying notice nor has 
there been proper subsequent VA process.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must send the veteran a letter 
explaining the VCAA, including the duty to 
assist and notification provisions 
contained therein.  In doing so, the 
letter must specifically explain what, if 
any, information (medical or lay evidence) 
is necessary to substantiate the claim of 
entitlement to service connection for a 
respiratory disorder, claimed as secondary 
to in-service exposure to asbestos.  
A general form letter, prepared by the RO, 
not specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter must notify the veteran what 
specific information and evidence he is to 
provide and which part, if any, VA will 
attempt to obtain on his behalf.  

2.  The RO should undertake any 
additional development and complete any 
further procedural requirements necessary 
to comply with VCAA concerning the issue 
currently on appeal.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied for the issue on appeal.  
Pelegrini.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should issue a new 
rating decision that addresses the issue 
of service connection for a respiratory 
disorder, including COPD, claimed as due 
to in-service exposure to asbestos.  RO 
personnel are advised that they are to 
make a determination on the issue 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative also should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


